Bigelow, C. J.
1. The deed from Bates to the demandant was competent, when offered as part of the chain of title by which the demandant claimed a right to recover the premises in controversy; and although the admission of the tenant, that he did not dispute the demandant’s title under that deed, but claimed to hold the premises by a subsequently derived title under the demandant, rendered the deed immaterial as evidence, yet its introduction could in no way have injured the tenant or prejudiced his rights. A verdict will not be set aside when an exception is taken to the admission of evidence which, though incompetent or irrelevant, is manifestly wholly immaterial. Commonwealth v. Bailey, 11 Cush. 415. Doane v. Baker, 6 Allen, 260.
2. The evidence of the occupation of the premises in dispute as one entire messuage by the demandant was competent, not for the purpose of proving notice to the tenant of the reconveyance of the premises to the demandant by Alderman, but in order to show that the tenant, when he spoke of such reconveyance and admitted his knowledge of it, also knew that it covered the whole of the demanded premises. For this special purpose it was admitted, and the jury were instructed to consider it in that connection only.
3. The instructions to the jury were full and accurate, and in conformity to the well settled construction of the statute requiring actual notice of a prior unregistered deed, in order to invalidate the title of a subsequent purchaser and grantee. An attempt to acquire a title by setting up a recorded deed, or an *587attachment and levy, subsequent ip date to a previous deed, of which a purchaser or creditor has actual notice, is of itself a fraud on the holder of such prior deed. Curtis v. Mundy, 3 Met. 406. Lawrence v. Stratton, 6 Cush. 167, 169. Pomroy v. Stevens, 11 Met. 244. Exceptions overruled.